Citation Nr: 1227780	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to September 1965.  The Veteran died in August 2005.  The appellant is seeking death benefits as the surviving spouse. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2006 rating decision by which the RO denied service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.

In November 2011, the appellant testified at a hearing before a Decision Review Officer at the Houston, TX RO.  In May 2012, she testified at a hearing before the undersigned Veterans Law Judge, which took place in San Antonio, Texas.  Transcripts of the hearings have been associated with the record.

The appellant waived initial RO consideration of the new evidence submitted at the May 2012 travel Board hearing.  38 C.F.R. § 20.1304 (c) (2011).  


FINDINGS OF FACT

1.  The Veteran died in August 2005.

2.  The Veteran's death certificate lists atherosclerotic and hypertensive cardiovascular disease as the immediate cause of death, based upon autopsy findings.

3.  At the time of the Veteran's death, service connection was in effect for generalized anxiety disorder (GAD) with dysthymia, rated 100 percent disabling effective May 4, 2001.  

4.  The Veteran was not service connected for cardiovascular disease or hypertension at the time of his death. 

5.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service. 

6.  The service-connected GAD with dysthymia was not a principal or contributory cause of the Veteran's death. 

7.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With respect to the claim of entitlement to DIC under 38 U.S.C.A. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist imposed by VCAA are not applicable to that claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The discussion below pertains to the service connection for cause of death claim (38 U.S.C.A. § 1310)..

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the Court held that, when adjudicating a claim for DIC (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. 

A January 2006 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In the letter, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The appellant was not given the type of notice mandated by the Court in Dingess.  In this case, although the notice provided did not address effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection for the cause of the Veteran's death is being denied, and hence no effective date will be assigned.  

The Board is aware that the notice letter did not contain a statement of the disability for which service connection was in effect at the time of the Veteran's death.  The Board observes that VA's failure to notify the appellant of the Veteran's service-connected disability would not affect the essential fairness of the adjudication.  In this regard, the appellant has clearly demonstrated, as apparent from the hearing transcripts and written communications, that she was aware that the Veteran was service connected for GAD with dysthymia.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Also, as apparent from testimony, written communications, and scholarly articles submitted in support of her claim, she knew the official cause of the Veteran's death that was listed on the death certificate.  Thus, a remand for compliance is not necessary.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant should be avoided).

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and obtaining a VA opinion.  The record contains the Veteran's service treatment records, private medical records, and Social Security Administration records.  The record also contains VA medical examination reports, both those conducted during the Veteran's lifetime and those arranged in furtherance of the appellant's current claim of entitlement to service connection for the cause of the Veteran's death.  The two VA medical opinions dated in March 2006 and April 2011 and a private medical opinion dated in November 2005 were reviewed by both the AOJ and the Board in connection with adjudication of the claim.

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including cardiovascular-renal disease including hypertension may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011). 

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997). 

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

In this case, the Veteran separated from service in September 1965.  He died in August 2005.  Initially, the cause of death was not listed on the death certificate "pending toxicology."  Following the completion of an autopsy conducted very shortly after the Veteran's death, the death certificate was amended, and the immediate cause of death was listed as atherosclerotic and hypertensive cardiovascular disease.  No other causes of death, direct or contributory, were cited.  At the time of the Veteran's death, service connection was in effect for GAD with dysthymia, rated as 100 percent disabling. 

As an initial matter, the appellant does not contend, nor does the record reflect, that the terminal atherosclerotic and hypertensive cardiovascular disease was incurred in service or that the Veteran had heart disease or hypertension that was related to service.  Rather, she contends that the Veteran's service-connected GAD with dysthymia placed stress on his nervous system, and that the stress and sleep problems produced by the service-connected psychiatric disorder caused or contributed to hypertension and the fatal hypertensive heart disease.  She asserts that dysthymia took a toll on the Veteran's heart and that his anxiety disorder caused hypertension, a cause of death.  

The appellant submitted several articles reflecting a relationship between certain psychiatric disorders and heart disease.  A Newsweek article obtained from the Internet indicated that mounting evidence suggested that chronic emotional states such as stress, anxiety, and depression contributed to cardiovascular disease.  A scholarly paper entitled Effects of Mood and Anxiety Disorders on the Cardiovascular System suggested that depression was a risk factor for cardiovascular disease.  Finally, a 2011 scholarly article published in the Open Cardiovascular Medical Journal indicated that posttraumatic stress disorder (PTSD), an anxiety disorder, could lead to an increased risk of coronary heart disease and possibly thrombotic stroke.

Service treatment records are negative for complaints, symptoms, findings, diagnosis, or treatment for cardiovascular disease or hypertension.  On the question of direct service incurrence, there is also no medical evidence that indicates a link between the terminal assessment of atherosclerotic and hypertensive cardiovascular disease and the Veteran's active service.  38 C.F.R. § 3.303.

Further, neither cardiovascular disease nor hypertension was shown within one year after service separation in September 1965.  The appellant herself testified that hypertension was diagnosed approximately a decade before the Veteran's death.  An enlarged heart and significant obstruction of coronary circulation were determined to be present only at the time of the autopsy in August 2005.  Thus, there is no basis upon which to presume that the Veteran's atherosclerotic and hypertensive heart disease were incurred in the year following service separation.  38 C.F.R. §§ 3.307, 3.309(a). 

Regarding the appellant's statements as to the cause of the Veteran's death, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's atherosclerotic and hypertensive cardiovascular disease involves a complex medical etiological question because it deals with internal and complex disease processes that are diagnosed primarily on clinical findings or comprehensive medical testing and only in minor part are diagnosed on symptomatology observable to a lay person.  The appellant is competent to relate symptoms that she observed the Veteran experience at any time, but is not competent to opine on whether there is a link between the Veteran's terminal atherosclerotic and hypertensive cardiovascular disease and the service-connected GAD with dysthymia because such opinion requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 

The weight of the competent evidence demonstrates that the Veteran's death was not caused by the service-connected GAD with dysthymia and that the service-connected GAD with dysthymia did not cause hypertension or the fatal atherosclerotic and hypertensive cardiovascular disease.  

The August 2005 autopsy report reflected that several drugs were found in the Veteran, two of which, tramadol and hydrocodone, were present at elevated levels.  However, the report indicated that the Veteran was likely tolerant to these drugs and they could not conclusively be implicated in his death.  In any event, there is no indication that the Veteran was taking these medication for the treatment of his service-connected GAD with dysthymia.

In November 2005, BE, M.D., the Veteran's psychiatrist of many years in the 1990s, indicated that the appellant's question regarding whether dysthymia contributed to the Veteran's hypertensive heart disease would require conjecture.  Dr. BE wrote that the Veteran's chronic sleep disease, which would now likely be called obstructive sleep apnea, could cause both brain damage and myocardial damage to the heart.  Further, he stated that the Veteran's anxiety and dysthymia could have contributed to his cardiovascular disease and to his hypertensive heart disease.  According to Dr. BE, it was common knowledge that stress and strain could contribute to high blood pressure, the cause of hypertensive heart disease.

In a March 2006 VA medical opinion, a VA physician responded to the question of whether it was at least as likely as not that the Veteran's service-connected anxiety disorder with dysthymia aggravated or was related to the cause of death of atherosclerotic and hypertensive cardiovascular disease.  Upon a review of the claims file, the VA physician indicated that there was no documented proof of a connection between the Veteran's anxiety and depression and the cause of his death, namely atherosclerotic and hypertensive cardiovascular disease.  The VA physician opined that the Veteran's service-connected GAD with dysthymia did not cause the Veteran's death.

The RO obtained a second VA medical opinion regarding the cause of the Veteran's death in April 2011.  Specifically, the opinion was intended to answer the appellant's contention that the Veteran's service-connected dysthymia caused or aggravated the Veteran's atherosclerotic and hypertensive cardiovascular disease.  The VA physician reviewed the claims file and VA medical records as well as several peer-reviewed studies and concluded that there was no definitive, reproducible, peer-reviewed study showing with any degree of medical certainty that there was a clear cause and effect relationship between mental health conditions such as anxiety, dysthymia, and depression and atherosclerotic or hypertensive cardiovascular disease.  According to the VA physician, there were limited studies suggesting a possible link between coronary artery disease and mental health issues; however, they were limited in scope and design and, therefore, not considered definitive in proving the presence or absence of such associations.  As to the medication the Veteran was taking, according to the VA physician, there were studies in the medical literature that medication used in the treatment of anxiety and depression may have an impact upon cardiovascular disease; however, these were also limited in scope and not definitive.  As well, the medication the Veteran was taking did not have a clear and documented side effect profile to suggest they caused or played a role in any subsequent cardiac disease.  The VA physician concluded with the opinion that it was not likely that the Veteran's anxiety disorder with dysthymia caused or aggravated the atherosclerotic and hypertensive cardiovascular disease listed as the cause of death in the death certificate.

The Board finds the conclusions of the author of the April 2011 VA medical opinion to be the most probative evidence of record.  The April 2011 VA opinion is based on a review of the record in its entirety and the pertinent medical literature.  The opinions expressed therein are well substantiated.  Support for the opinion includes the medical literature and an explanation of causative factors.  The Board, therefore, accords the April 2011 VA medical opinion great probative weight.

The March 2006 VA opinion does not support the Veteran's claim.  It does not contradict the April 2011 VA medical opinion and does not serve to bolster the appellant's claim.

The Board does not find the November 2005 statement of Dr. BE probative of the matter at hand.  Dr. BE, in essence, stated that a conclusion that the service-connected psychiatric disorders caused or contributed to the cause of the Veteran's death would entail conjecture and, while there "could be an association" between the Veteran's psychiatric conditions and related symptomatology, he could not say so with any degree of certainty.  Therefore, according to him, an opinion would be speculative.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Read in its context, 
Dr. BE's November 2005 statement is speculative, uncertain, and includes words such as "could," suggesting only mere possibility, not probability, and cannot serve to support the appellant's claim.

The various studies and articles presented by the appellant are of some probative value on the issue herein.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Here, the articles and studies have at least some tendency to show a general association between psychiatric disorders and heart disease.  

The appellant submitted a article entitlement The Good Heart from Newsweek magazine gleaned from the Internet.  This article is intended for the popular audience rather than the scientific and medical communities; consequently, its generalized conclusions are general in nature.  The crux of the article is that mounting evidence suggests that chronic emotional states such as anxiety and depression contribute to cardiovascular problems to an extent close to (but less than) other known risk factors such as obesity, smoking, and hypertension.  While the article states that there is some contribution to cardiovascular problems, it is not specific to show that anxiety and depression cause or aggravate hypertension or atherosclerotic cardiovascular disease.  By its own terms, the article only states that emotional problems present one risk factor, among many other risk factors, for heart disease.  The article did not speak of a causal connection between mood disorders and heart disease, but only a relationship as of one of several risk factors.  The Board notes that the August 2005 autopsy report indicated that the Veteran was obese.  The Veteran was also not service connected for atherosclerotic cardiovascular disease or for hypertensive cardiovascular disease, which were the immediate causes of death.  As the Veteran had some of the other known risk factors for heart disease that were identified by the article, even by its own terms, the article is more suggestive of other risk factors than anxiety and depression.    

The appellant submitted an article titled Effects of Mood and Anxiety Disorders on the Cardiovascular System that indicated that there is some evidence that major depression was an independent risk factor in the development of atherosclerotic heart disease, rather than merely as a secondary emotional response to cardiovascular illness.  The article also indicates that, in patients with coronary artery disease, depression predicted future cardiac events and hastened mortality.  The article also indicated that differences in rates of ischemic heart disease remain substantially unexplained even after surveillance of the well-established risk factors.  The article suggests that the mechanism through which this might work is that depression may adversely affect compliance with medical therapy and rehabilitation or cause an increase in the need to utilize health care.  The article recognizes that the proposition that a psychiatric illness such as major depression increases one's risk for developing ischemic heart disease remains controversial, and has often been explained by the hypothesis that persons with psychiatric disorders generally have other risk factors for the development of coronary artery disease.  The article points to correlations between those with depression and other cardiovascular irregularities, such as endocrine abnormalities, diminished heart rate variability, alterations in platelet receptors and/or reactivity, myocardial ischemia and ventricular instability, but suggests a comorbidity in only 30.9 percent of those studied.  While this article asserts that major depression was an independent risk factor in the development of atherosclerotic heart disease, it still acknowledges the other significant and more traditionally accepted risk factors for coronary artery disease and other significant predictors of mortality.  Further, the article suggests only a 31 percent chance of comorbidity relationship, thus suggesting that the independent risk factor was a weak one, especially in the context of other known risk factors, and given the article's reliance on comorbidity, which does not establish cause and effect but is equally suggestive of effect as cause.  

The appellant submitted an article entitled Post-traumatic Stress Disorder and Cardiovascular Disease indicating that people with PTSD, an anxiety disorder, "may have" an increased risk of coronary heart disease and possibly thromboembolic stroke.  Patients with PTSD were reported to have an increased risk of hypertension, hyperlipidemia, obesity, and cardiovascular disease.  Increased activity of the sympathoadrenal axis may contribute to cardiovascular disease through effects of catecholamines on the heart, vasculature, and platelet function.  This article suggests a mere possibility of a link between PTSD, a disorder with which the Veteran was not diagnosed, and subsequent heart disease.  

The two articles discussed above, although by generally supportive of the appellant's claim, are general, and speak of mood disorders as a possible risk factor, not a predictor, of heart disease, and shows only a weak, less than probable relationship.  As stated, the Veteran had at least one other risk factor of heart disease, namely obesity.  For these reasons, the Veteran's service-connected GAD with dysthymia is suggested to be a less than probable risk factor, in the context of unexplained causation, from which the Board cannot infer an actual cause of the Veteran's fatal atherosclerotic and hypertensive cardiovascular disease.  Moreover, even to the extent the articles are suggestive of depression as one of the risk factors, the Board finds that these articles do not tend to show that the Veteran's service-connected GAD with dysthymia contributed "substantially" or "materially" to the cause of the Veteran's death, which is the requirement to establish the cause of the Veteran's death.  While the Veteran's depression and anxiety may have casually shared in producing death, it is still only one of several causes that led to the Veteran's fatal atherosclerotic and hypertensive cardiovascular disease, and the scholarly articles herein do not show such a direct and certain association between mood disorders and heart disease that the Board can conclude that the Veteran's service-connected GAD with dysthymia contributed "substantially or materially" to the cause of his death.  The controlling VA regulation specifically provides that such casually sharing in producing death, rather showing that there was a causal connection, is insufficient to show substantial and material contribution to death.  See 38 C.F.R. § 3.312. 

As stated, the November 2011 VA medical opinion is competent and the most probative medical evidence of record because it is based on a factually accurate history and is thorough and supported by sound reasoning.  The Board emphasizes that in the examination report, the examiner cited the relevant medical literature regarding the association between psychiatric disorders and heart disease.  Nonetheless, he concluded that the Veteran's death was unrelated to his service-connected GAD with dysthymia.  The Board emphasizes that it finds the VA examiner's interpretation of the medical literature more probative than that of the appellant, as she is a lay person without any know medical expertise.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  The November 2011 VA medical opinion along with other competent and probative evidence of record such as the autopsy report, shows no relationship between the stated cause of the Veteran's death and service and does not indicate that the Veteran's service-connected GAD with dysthymia, associated symptomatology, or medication taken for its treatment caused the Veteran's death or the atherosclerotic and hypertensive cardiovascular disease that caused the Veteran's death.  

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

DIC Under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since a veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran' s 
whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 
38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The Veteran had only one service-connected disability, GAD with dysthymia, during his lifetime, which was rated 100 percent disability from May 4, 2001 until his death in August 2005.  Thus, he had a 100 percent disability rating for just over four years immediately before his death.  The service records do not reflect that the Veteran was a POW.  Furthermore, as apparent from the date of death, the Veteran was not rated 100 percent disabled for the five years immediately following separation.  Finally, he was not rated 100 percent disabled for the 10-year period immediately preceding his death.  As such, DIC under 38 U.S.C.A. § 1318 are precluded.  
38 U.S.C.A. § 1318.

The Board notes that, per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  

As the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from 

active duty, or (iii) was a former prisoner of war, the criteria for DIC pursuant to 
38 U.S.C.A. § 1318 have not been met, and the appellant's claim is, therefore, denied.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC under 38 U.S.C.A. § 1318 is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


